— In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Di Tucci, J.), dated August 21, 1987, as, after a hearing, granted the respondents’ motion for summary judgment dismissing the complaint as against them as time barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
Conflicting evidence was adduced at the hearing as to when the summonses and complaints were served. The respondents met their burden of proving that process was served more than three years after the injury on which the action is premised (Martin v Edwards Labs., 60 NY2d 417, 428; Connell v Hayden, 83 AD2d 30, 39) and we discern no basis for disturbing the Supreme Court’s resolution of this factual question in their favor (see, Weber v State of New York, 107 AD2d 929; Brooklyn Union Gas Co. v Arrao, 100 AD2d 949). Thompson, J. P., Bracken, Rubin and Harwood, JJ., concur.